DETAILED ACTION
This communication is a first Office Action Allowance. Claims 1-20 as originally filed are currently pending and are considered below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 5, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on August 10, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent #10,970,792 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.

Reason for Allowance
The most remarkable prior arts on record are to Kumari et al., U.S. Patent 10,475,125 and Resheff et al. U.S. Patent Application Publication 2021/0027302. 
Kumari et al. is directed to a method for identifying a life event affecting a user. The method includes obtaining a classification model. The classification model models how financial data of a user relates to life events. Also, the method includes gathering the financial data of the user. The financial data of the user matches at least a subset of the classification model. In addition, the method includes identifying a life event affecting the user by applying the classification model to the financial data of the user. Still yet, the method includes customizing a user interface of an application that is utilized by the user. The customization is based on the identified life event. Kumari et al., Abstract. 
Resheff et al. is directed to machine learning-based anomaly detection methods are used to identify a change in a user's streaming transaction data. If a threshold level of change in the user's transaction data is detected, the user is then identified as potentially having experienced a life event. Then, after a user is identified has having potentially experienced a life event, individual user transactions are processed and analyzed to determine the specific life event the user has most likely experienced. The user is then identified as having experienced the identified specific life event. This information is then used to customize the interactions between the user and the data management system such as questions asked of the user, forms or displays provided to the user, or offers made to the user. Resheff et al., Abstract. 
Kumari et al., nor Resheff et al., teach the limitations of the claimed invention,  training, by the computing system, the prediction model to identify for a respective user, based on the anonymized plurality of transactions, a subset of the respective user's transactions that are related to each other; testing, by the computing system, the prediction model to identify a success ratio of the training, wherein the success ratio corresponds to a threshold level of accuracy; and retraining and retesting, by the computing system, the prediction model until the prediction model groups the subset of transactions in accordance with the threshold level of accuracy; retrieving, by the computing system, a set of target transactions associated with a target user. 
Moreover, none of the prior art of record remedies the deficiencies found in Kumari et al., and Resheff et al. or could be combined with any other reference to produce the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Verma et al. U.S. Patent Application Publication 2018/0218062 discusses a data aggregator determines that the first transaction occurred during a first life event and that the second transaction occurred during a second life event. The aggregator also determines that the first life event and the second life event are the same and in response to that determination, assigns the first transaction and the second transaction to a cluster for the first life event. The aggregator further stores the first life event, the second life event, and an identifier for the cluster to the database.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106. The examiner can normally be reached M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687